                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JAI BROWN,

             Plaintiff,

v.                                              CASE NO. 5:18cv232-MCR-MJF

JULIE JONES and ISSAC HOLMES,

             Defendants.
                                            /

                                     ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated August 19, 2019. ECF No. 17. Plaintiff was furnished a

copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 17, is

ADOPTED and incorporated by reference in this Order.

      2. This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s failure

to comply with court orders, failure to prosecute this action.
                                     Page 1 of 2
        3. The Clerk of Court is directed to enter judgment accordingly and close this

case.

        DONE AND ORDERED this 19th day of September 2019.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




                                      Page 2 of 2
